DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In light of Applicant’s arguments filed April 6, 2022, the rejection in the last office action is hereby withdrawn.  New grounds of rejection are discussed below.

Claim Objections
Claims 3-6 are objected to because of the apparent misspellings “fractur” and “regioin”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1 and 7-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by HEIJTMANN et al (EP 2692815).1
	Claim 1:  Heijtmann teaches a shaped abrasive particle comprising a body (10’’’, 10’’’’, and 10’’’’’) having a central portion (See figures 5, 6a and 7a) and at least three radial arms (11) extending outwardly from the central portion along the entire length of the central portion, the arms form angles at tips 15 and the total angle at the tips 15 is less than 180o because it is a triangle of concave sides.  The body comprises at least one groove extending from a base surface (11) along a side surface of the body; See figure 6a and 7a where the dents in the midpoint between the two peaks 15. 
	Claim 7: The ratio between the greatest height of the body at any tip of the radial arm to the smallest height of the body at the interior is apparently less than 10.  See Figures 5, 6a and 7a.
	Claim 8:  The body comprises at least one midpoint that is less than a central portion width because it is caved in.  See Figures 5, 6a and 7a where the dents in the midpoint between the two tips 15.
	Claims 9-14:  The shaped particle comprises side surface of arcuate contour, wherein the midpoint is not greater than about 90% of the central width, the tip width is not greater than 90% of the midpoint width, each of the distal arms is less than 60 degrees with a total angle of less than 175 degrees, and each radial aorm includes an arrow shaped distal end.  See Figures 5, 6a and 7a.
	Claim 15:  The shaped abrasive particle is part of a fixed abrasive article (H Heijtmann, para. 0077).  

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references of record teach or suggest shaped particles having serrated edge(s) or a fracture region with the roughness relationship or location relationship as required in the claims.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on April 5, 2022, prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



July 2, 2022


    
        
            
        
            
        
            
        
            
    

    
        1 Copy of the reference was submitted by Applicant on April 6, 2022.  Translation copy is hereby provided by Examiner.